DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, last paragraph line 5 recites “the respective joining partners,” which lacks antecedent basis.
In claim 3, line 2 recites “the region of the connection,” which lacks antecedent basis.
In claim 4, line 2 recites “the region of the electrical contact points,” which lacks antecedent basis.
In claim 5, line 4 recites “the joining portion,” which is not clear whether it means “the first joining portion,” “the second joining portion” or both.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation in lines 1-5 in the last paragraph, and the claim also recites lines 5-10 in the last paragraph which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear whether the limitation after the term “specifically” is required for optional.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation in lines 1-2 in the last paragraph, and the claim also recites lines 2-7 in the last paragraph which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 
It is unclear whether the limitation after the term “specifically” is required for optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akio (EP 1039616 A2).
Regarding claim 1, Akio teaches a method for producing an arrangement for a plug-in coil of an electrical machine, the method comprising: 
providing a core (2) with grooves (3); 

inserting the coil elements (5) into the grooves (3) from one end face of the core (2) with the distal end at the front, in such a way that the proximal end is arranged in the region of the end face and the distal end is arranged in the region of an opposite end face of the core (2) or adjacent thereto, respectively; and 

    PNG
    media_image1.png
    452
    419
    media_image1.png
    Greyscale

producing a respective joined connection for the distal ends or the proximal ends of a first coil element (5) and of a second coil element (5) by means of an associated first connecting element (11) on the opposite end face or the end face of the core (2), wherein a connection is formed in each case before the joining process between the respective joining partners (coil elements 5 connected by connecting element 11), specifically the distal end or the proximal end of the first coil element (5) and a first joining portion (11a) of the first connecting element (11) and the distal end or the 
Regarding claim 2/1, Akio was discussed above in claim 1. Akio further teaches wherein the connection is carried out as at least one connection from the following group: snap connection, plug-in connection, detent connection and embossed connection (FIG 11 discloses plug-in connection).
Regarding claim 3/1, Akio was discussed above in claim 1. Akio further teaches in the region of the connection, electrical contact points are formed between the joining partners on the end face and/or on the circumference (the connections are made on the end face as seen in FIG 2).

    PNG
    media_image2.png
    284
    474
    media_image2.png
    Greyscale

Regarding claim 4/3, Akio was discussed above in claim 3. Akio further teaches wherein, in the region of the electrical contact points, surface portions of the joining partners, which surface portions are provided with a conductor layer, are brought into contact (the bars 6 and joint plates 11-13 are made of aluminum to conduct electricity; [0028]-[0029], [0032]-[0033]).
Regarding claim 5/1, Akio was discussed above in claim 1. Akio further teaches wherein, during forming of the connection between the joining partners, a projection (6) arranged on the distal end or proximal end of the coil element (5) is arranged in an associated recess on the joining portion (11a) of the first connecting element (11).
Regarding claim 6/1, Akio was discussed above in claim 1. Akio further teaches wherein a geometrically flat conductor material is used for the first connecting element (11; FIG 11).
Regarding claim 7/1, Akio was discussed above in claim 1. Akio further teaches wherein at least one intermediate portion of the first connecting element (11), which is arranged between the first joining portion (11a) and the second joining portion (11a), is arranged extending at least in portions along a radially inner edge and/or a radially outer edge of a surface covered by the core (2) on the opposite end face or the end face (FIG 1).

    PNG
    media_image3.png
    164
    461
    media_image3.png
    Greyscale

	Regarding claim 8/1, Akio was discussed above in claim 1. Akio further teaches producing a respective joined connection for the distal end or proximal end of a third coil element (53) and of a fourth coil element (54) by means of an associated second connecting element (13) on the opposite end face or the end face of the core (2), wherein a connection is formed in each case before the joining process between the respective joining partners, specifically the distal end or the proximal end of the third coil 3) and a first joining portion (13a) of the second connecting element (13), and the distal end or the proximal end of the fourth coil element (54) and a second joining portion (13a) of the second connecting element (13), by means of which connection the relative position of the joining partners in relation to one another is fixed.

    PNG
    media_image4.png
    239
    222
    media_image4.png
    Greyscale

	Regarding claim 9/1, Akio was discussed above in claim 1. Akio further teaches wherein at least the first connecting element (11) is produced as part of a first segmented switching ring (right ring in FIG 2 and 12) and on the opposite end face or the end face of the core (2).
	Regarding claim 10/1, Akio was discussed above in claim 1. Akio further teaches wherein, comparable to the joined connections for distal/proximal ends of coil elements (5) on the opposite end face of the core (2), further joined connections for proximal/distal ends of coil elements (5) are produced on the end face of the core (2; FIG 2 and 12 shows two rings on both end faces of the core).
	Regarding claim 11/1, Akio was discussed above in claim 1. Akio further teaches wherein the coil elements (5) are provided as straight rod-shaped coil elements (FIG 5, 6).
Regarding claim 12/1, Akio was discussed above in claim 1. Akio further teaches wherein the coil elements (5) are inserted into the grooves (3) in sequentially successive insertion processes ([0026]).
	Regarding claim 13/1, Akio was discussed above in claim 1. Akio further teaches wherein a plurality of connecting elements (11-13) are arranged stacked on top of one another in layers on the opposite end face and/or the end face of the core (2; FIG 2).

	Regarding claim 15, Akio teaches an arrangement for a plug-in coil of an electrical machine (1), comprising: 
a core (2) which has grooves (3); and 
coil elements (5) which are rod-shaped (FIG 5, 6) and have a proximal end and a distal end, wherein the coil elements (5) are inserted into the grooves (3) from one end face of the core (2), in such a way that the proximal end is arranged in the region of the end face and the distal end is arranged in the region of an opposite end face of the core (2) or adjacent thereto, respectively; 
wherein, for pre-positioning before a joining process, a connection is formed in each case between respective joining partners (6, 11a), specifically the distal end or the proximal end of a first coil element (5) and a first joining portion (11a) of a first connecting element (11) and the distal end or the proximal end of a second coil element (5) and a second joining portion (11a) of the first connecting element (11), by means of which connection the relative position of the joining partners (6, 11a) in relation to one another is fixed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akio (EP 1039616 A2) in view of Okimitsu (US 2013/0200743).
Regarding claim 14/1, Akio was discussed above in claim 1. Akio fails to teach wherein a connecting element which has one or more terminal contacts is used as the first connecting element.
Okimitsu teaches wherein a connecting element (30) which has one or more terminal contacts (one of extended portions 30b-d is used as terminal contact; [0114]) is used as the first connecting element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834